DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022 has been entered.  

 Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application is a broadening reissue of U.S. Patent 10,420,384 (the ‘384 Patent).  

Non-Compliant Amendment
The amendment filed September 20, 2022 proposes amendments to claims 1 and 13 that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  [Refer to MPEP 1453]  
Claim 1 uses improper strikethrough.  The proper format to omit matter in reissue claims is by using single brackets. 
Claim 13 includes improper strikethrough.  Claim 13 is a new claim in relation to the original patent claims.  Therefore, it should appear completely underlined.  If applicant needs to remove the word “passing” in relation to the previous version of the claims, it must do so by simply removing the word.
37 CFR 1.173(b) states that each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added. 

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
The ‘384 Patent
The ‘384 Patent issued with six (6) claims.  The amendment of September 20, 2022 includes amended original claims 1 and 5, and new claims  7-17 and 19-20.  Claims 1-17 and 19-20 are pending. Independent claims 1, 7 and 20, as presented in the non-compliant amendment of 09/20/2022,  are reproduced below:
(Original, Twice Amended) A method, comprising: 
adding liquid clear resin to a mold, the mold having an outer mold portion and an inner mold portion, the inner mold portion being formed of soft rubber; 
curing the liquid clear resin to form a translucent body, wherein the outer mold portion forms a decorative outer surface on the translucent body, and wherein the inner mold portion forms a hollow cavity within the translucent body; 
removing the outer mold portion; 
removing the inner mold portion through an opening of the translucent body[,]; 

determining, following the removing of at least the outer mold portion, a decorative shape;
depositing a paint layer to substantially cover the outer surface of the translucent body; and 
forming the determined decorative shape on the translucent body by removing paint from one or more select regions of the paint layer to expose the outer surface of the translucent body

7. (New, Three Times Amended) A method, comprising: 
adding liquid clear resin to a mold, the mold having an outer mold portion and an inner mold portion; 
curing the liquid clear resin to form a translucent body, wherein the outer mold portion forms a decorative outer surface on the translucent body and wherein the inner mold portion forms a hollow cavity within the translucent body; 
removing the outer mold portion; 
removing the inner mold portion through an opening of the translucent body; and 
forming a decorative shape by depositing multiple layers of paint to the outer surface of the translucent body to create one or more exposed regions of the outer surface of the translucent body, wherein the one or more exposed regions are created using at least one mask when depositing at least one of the multiple layers of paint, and wherein at least one of the multiple layers of paint is deposited at one or more other regions of the translucent body to block outeoin2 light originating from within the hollow cavity.

20. (New, Once Amended) A method, comprising: 
adding liquid clear resin to a mold, the mold having an outer mold portion and an inner mold portion; 
curing the liquid clear resin to form a translucent body, wherein the outer mold portion forms a decorative outer surface on the translucent body, and wherein the inner mold portion forms a hollow cavity within the translucent body; 
removing the outer mold portion; 
removing the inner mold portion through an opening of the translucent body; 
determining, following the removing of at least the outer mold portion, a decorative shape;
depositing a paint layer to substantially cover the outer surface of the translucent body; and forming the decorative shape on the translucent body by removing paint from one or more select regions of the paint layer to expose the outer surface of the translucent body.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over FUNG (US 7,188,976 B1) in view of PUTZER et al. (US 3,776,683) and NEUGASS (GB 809,785).

FUNG teaches all the limitations of independent claims 1 and 20, except that it fails to teach that the mold used for molding has an outer mold portion and an inner mold portion and fails to teach removing paint from select regions of the paint layer to expose the outer surface of the translucent body.
FUNG relates to a lamp cover that comprises a hollow pliant1 shell having an interior surface and an exterior surface in the form of a decorative shape.  (Refer to claim 1; Abstract).  The lamp cover of FUNG is fabricated by molding, injection molding, blow molding, etc. a high temperature resistant silicone polymer of silicone rubber.  Such materials are commonly available as liquids.  (Col. 5, lines 35-40)    The materials taught by FUNG provide for the claimed liquid clear resin of the present invention that provide a translucent body upon molding.  
FUNG further teaches that the hollow pliant shell is translucent and portions of said hollow pliant shell are rendered opaque to define elements such as eyes.  (Refer to claim 2; Col. 7, lines 7-9)  Fig. 1 (reproduced below) provides embodiments of decorative shapes that include a “pumpkin” or “jack-o-lantern” of the type used in Halloween decorations and a snowman in Fig. 1A.  

    PNG
    media_image1.png
    519
    545
    media_image1.png
    Greyscale

FUNG teaches that the lamp cover 10 is preferably at least partially translucent and partially opaque to permit proper display of the exterior decorative shape and details thereof.   (Col. 2, lines 63 through Col. 3, lines 7)  The pliant shell taught by FUNG meets the limitation of the claimed translucent hollow body of the present invention.   In Fig. 1, FUNG describes a preferred embodiment in which the eyes 21, nose 23, and mouth 25 of a “jack-o-lantern” are made opaque by the application of, for example, black paint or some other suitable opacifying agent in these areas to project the properly defined image when lamp cover 10 is applied over a lighting fixture.  FUNG teaches that the hollow pliant shell can be colored orange to mimic the color of a pumpkin while in the case of the shape depicted in Fig. 1A the hollow pliant shell can be colored principally white to project the image of a snowman.  (Col. 3, lines 23-32; Col. 5, lines 60-67)   Thus, FUNG teaches the step of depositing paint to the outer surface of the translucent body.  
Regarding the limitation “determining, following the removing of at least the outer mold portion, a decorative shape,” this is present in FUNG, which provides decorative shapes such as eyes, nose and mouth of a “jack-o-lantern”.   These decorative shapes had to be determined in order to be formed. Thus, the claimed determining step is present in the prior art of FUNG.
PUTZER et al. teaches a molding apparatus for molding articles without a seam or parting line.  (Abstract)  In Fig. 16 (reproduced below), PUTZER discloses an arrangement that includes male and female mold portions.  It includes an outer mold OM and an inner flexible mold IM of sufficient wall thickness to prevent distortion when the fluid material is poured into the annular space 45 between the inner and outer molds.    After the material has hardened in space 45, vacuum is applied causing the inner mold IM to collapse inwardly where it can be withdrawn from the interior of the article A’’.  (Col. 5, lines 16-45)

    PNG
    media_image2.png
    291
    373
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to produce the hollow pliant shell of FUNG using the arrangement of PUTZER that includes an outer mold OM and an inner mold IM with the motivation of producing hollow seamless articles in an expeditious and economical manner due to the fact that the self-supporting molds may be poured full of hardenable material as disclosed by PUTZER.  (Col. 5, lines 47-57)  Thus, the teachings of FUNG in view of PUTZER provide for a molded hollow decorative object formed by adding a liquid clear resin to a mold as taught by PUTZER. The mold of PUTZER provides a mold having an outer mold portion and an inner mold portion, both portions made of a soft rubber material.  PUTZER teaches the method steps of curing the liquid clear resin to form a translucent body, removing the outer mold portion, and removing the inner mold portion through an opening of the translucent body.  (Refer to Col. 5, lines 16-45; claim 5 of PUTZER)
Regarding the step of removing paint from select regions of the paint layer, NEUGASS relates to illuminated indicia on translucent devices and teaches a paint layer substantially covering the outer surface of a translucent body with paint, the paint layer including exposed regions having paint removed to expose the outer surface of the translucent body, at least one exposed region forming a decorative shape.  (Refer to p. 3, line 129 – p. 4, line 26).   Therefore, NEUGASS provides for a decorative shape in the translucent body formed by the exposed regions on the outer surface of the body formed by the removal of paint layer from the outer surface, in accordance to the Specification of the ‘384 Patent.  (Refer to Col. 2, lines 13-23 of the ‘384 Patent)
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to remove paint in unwanted regions of the lamp cover of FUNG as an alternative known technique to achieve the same result of defining desired decorative indicia, as taught by NEUGASS. (p. 4, lines 13-26)
Thus, claims 1 and 20 would have been obvious.
Regarding claims 3 and 4, FUNG teaches the shape of a pumpkin with facial features.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over in view of PUTZER et al. and NEUGASS as applied to claims 1, 3, 4 and 20 above and further in view of McCAULEY (US 2009/0080203 A1).

FUNG, PUTZER and NEUGASS, as relied upon as set forth above, differ from claim 5 in that they do not teach the use of letters as the decorative appearance.
McCAULEY relates to a decorative light cover that includes a body defining an interior void for receiving a light source and an exterior surrounding the void and having an ornamental design.  (Abstract; claim 1; Fig. 2)  The ornamental design comprises at least one of a holiday-related image, a holiday-related shape and/or text.  (Refer to claims 4 and 5; [0008]; Fig. 11)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lamp cover of FUNG, and provide it with a selection of decorative shapes that include letters forming a word or a name with the motivation of providing designs that allow people to enjoy expressing themselves on special occasions as taught by McCAULEY. (Refer to [0003])
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over FUNG, PUTZER et al. and NEUGASS as applied to claims 1, 3, 4 and 20 above, and further in view of TRACY et al. (US 2011/0242823 A1)

	FUNG, PUTZER and NEUGASS are relied upon as set forth above.
	FUNG teaches a translucent lamp cover to cover a light fixture, but fails to teach providing a clear coating to an inner surface of the translucent body.
	TRACY et al. discloses a compact fluorescent light bulb cover formed from a housing having a generally hemispherical shape emulating a conventional incandescent light bulb. [0016]	
TRACY et al. teaches providing a coating on the interior surface of a light bulb cover to allow uniform distribution of light throughout the length of the cover. [0022]
	It would have been obvious to one having ordinary skill in the art of lamp covers to use a clear coating on the inner surface of the translucent body of FUNG with the motivation of producing a body with a uniform distribution of light when it is applied over a lighting fixture as taught by TRACY et al. (Refer to [0022]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over FUNG, PUTZER et al. and NEUGASS as applied to claims 1, 3, 4 and 20 above, and further in view of FAN (US 2003/0031009 A1).

	FUNG, PUTZER and NEUGASS are relied upon as set forth above.
	While FUNG teaches that the hollow pliant shell covers a light fixture, it fails to teach that an electronics portion (that includes at least one light) is within the translucent hollow body. 
	FAN discloses a pumpkin lighting fixture having a lighting mechanism inside the fixture.  [0007] The pumpkin lighting fixture comprises a pumpkin-shaped housing, and a lighting mechanism that is installed inside the housing.  [0008]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light fixture of FUNG, and provide it with a lighting mechanism that includes a battery that is installed inside the housing with the motivation of presenting a realistic burning-flame appearance inside the hollow of a pumpkin-shaped housing, and providing convenience and safety, as disclosed by FAN.  (Refer to [0002] and [0009])
Claims 7-8, 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over FUNG in view of PUTZER et al. and NEUGASS as applied to claims 1, 3, 4 and 20 above, and further in view of CHAPMAN (US 6,555,188 B1) and HUBER (US 5,464,692).

FUNG, PUTZER and NEUGASS teach all the limitations of independent claim 7, except that it fails to teach forming the decorative shape by depositing multiple layers of paint and that the one or more exposed regions are created using at least one mask when depositing at least one of the multiple layers of paint.
Regarding the use of multiple layers of paint, CHAPMAN also relates to three-dimensional hollow novelty items and their manufacture, particularly items such as artificial pumpkins. (Abstract)  CHAPMAN teaches providing artificial Halloween jack-o-lanterns that can be used with a non-flammable light source.  (Col. 1, lines 52-54)  The pumpkin is formed of a substrate of sprayed polyurethane foam material covered by a fluid-applied elastomer coating 14.  (Col. 2, lines 46-49; Fig. 1)  Coating 14 can be suitably colored, such as pumpkin orange.  Coating 14 is opaque.  (Col. 3, lines 6-11)  CHAPMAN teaches the step of painting the exterior of the shell including coloring at least substantial portions of the shell orange.  (Refer to claims 16 and 17)   CHAPMAN teaches that paint or other finishes compatible with coating 14 can be added on top of coating 14, to add further details, such as brown paint for stem 16.  (Col. 3, lines 25-27; Col. 5, lines 28-30)  
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the lamp cover of FUNG with multiple layers of paint with the motivation of adding further details forming a decorative appearance such as a stem as taught by CHAPMAN.  (Col. 3, lines 25-27; Col. 5, lines 28-30)  
Regarding the method used to create the one or more exposed regions,  NEUGASS teaches grinding or abrasion to remove the opaque coating.  (Page 4, lines 13-20)  The use of a mask is an alternative well-known method used in painting.  This is evidenced by HUBER that teaches masking areas of a surface from exposure during spraying operations including painting.  (Col. 1, lines 5-16)  HUBER teaches that masks are commonly used for protecting selected areas of a substrate to be treated with a surface treatment, such as spray painting, sandblasting, etc.  Such masks are used for covering a part of the surface to be treated so that the covered surface may be part of the surface of the final product, or the covered surface may be later treated with a different surface treatment process.  (Col. 1, lines 29-40)  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill to alternatively use a mask to produce the claimed exposed regions since this technique is well-known in painting operations as taught by HUBER that yields similar results.  (Refer to Col. 1, line 48) 
Thus, claim 7 would have been obvious.
Regarding claim 17, FUNG teaches the use of black paint or some other opacifying agent (Refer to Col. 3, lines 23-32).  CHAPMAN teaches that coating 14 can be suitably colored, such as pumpkin orange.  Besides serving decorative functions, coating 14 serves to protect the substrate from water or degradation from ultraviolet radiation.  Coating 14 should have a material composition and color combination that is opaque in the appropriate range of wavelengths.  (Col. 3, lines 6-12)  CHAPMAN further teaches that paint or other finishes compatible with coating 14 can be added on top of coating 14, to add further details, such as brown paint for stem 16.  (Col. 3, lines 25-27)  Both FUNG and CHAPMAN teach at least one layer that blocks light and CHAPMAN provides for layers of different colors. Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the lamp cover of FUNG with multiple layers of paint with the motivation of adding further details forming a decorative appearance such as a stem as taught by CHAPMAN.  (Col. 3, lines 25-27; Col. 5, lines 28-30)
Regarding claim 8, the inner mold of PUTZER is flexible.  (Refer to Col. 5, lines 16-45)
Regarding claims 10 and 11, FUNG teaches the shape of a pumpkin with facial features.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over FUNG (US 7,188,976 B1) in view of PUTZER et al. (US 3,776,683), NEUGASS, CHAPMAN (US 6,555,188 B1) and HUBER as applied to claims 7-8, 10-11 and 17 above and further in view of McCAULEY (US 2009/0080203 A1).

FUNG, PUTZER, NEUGASS, CHAPMAN and HUBER, as relied upon as set forth above, differ from claim 12 in that they do not teach the use of letters as the decorative appearance.
McCAULEY relates to a decorative light cover that includes a body defining an interior void for receiving a light source and an exterior surrounding the void and having an ornamental design.  (Abstract; claim 1; Fig. 2)  The ornamental design comprises at least one of a holiday-related image, a holiday-related shape and/or text.  (Refer to claims 4 and 5; [0008]; Fig. 11)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lamp cover of FUNG, and provide it with a selection of decorative shapes that include letters forming a word or a name with the motivation of providing designs that allow people to enjoy expressing themselves on special occasions as taught by McCAULEY. (Refer to [0003])
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over FUNG  in view of PUTZER et al. NEUGASS, CHAPMAN and HUBER as applied to claims 7-8, 10-11 and 17 above, and further in view of TRACY et al. (US 2011/0242823 A1)

	FUNG, PUTZER, NEUGASS, CHAPMAN and HUBER are relied upon as set forth above.
	FUNG teaches a translucent lamp cover to cover a light fixture, but fails to teach providing a clear coating to an inner surface of the translucent body.
	TRACY et al. discloses a compact fluorescent light bulb cover formed from a housing having a generally hemispherical shape emulating a conventional incandescent light bulb. [0016]	
TRACY et al. teaches providing a coating on the interior surface of a light bulb cover to allow uniform distribution of light throughout the length of the cover. [0022]
	It would have been obvious to one having ordinary skill in the art of lamp covers to use a clear coating on the inner surface of the translucent body of FUNG with the motivation of producing a body with a uniform distribution of light when it is applied over a lighting fixture as taught by TRACY et al. (Refer to [0022]).
Claims 13, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over FUNG in view of PUTZER et al. NEUGASS, CHAPMAN and HUBER as applied to claims 7-8, 10-11 and 17 above,  and further in view of FAN (US 2003/0031009 A1).

	FUNG, PUTZER, NEUGASS, CHAPMAN and HUBER are relied upon as set forth above.
	While FUNG teaches that the hollow pliant shell covers a light fixture, it fails to teach that an electronics portion (that includes at least one light) is within the translucent hollow body. 
	FAN discloses a pumpkin lighting fixture having a lighting mechanism inside the fixture.  [0007] The pumpkin lighting fixture comprises a pumpkin-shaped housing, and a lighting mechanism that is installed inside the housing.  [0008]
	Regarding claims 14 and 16, FAN also teaches the use of a battery and light-emitting diode lights in the electronic portion.  (Refer to [0008] and Claim 1 of FAN)  
	Regarding claim 19, FAN also teaches a base 21 that includes screw hole posts 22 arranged on the bottom of the base 21 and used to fasten the base 21 inside the hollow of the pumpkin-shaped housing 10.  ([0016] and Fig. 3)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light fixture of FUNG, and provide it with a lighting mechanism that includes a battery that is installed inside the housing with the motivation of presenting a realistic burning-flame appearance inside the hollow of a pumpkin-shaped housing, and providing convenience and safety, as disclosed by FAN.  (Refer to [0002] and [0009])
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over FUNG, PUTZER et al., CHAPMAN, NEUGASS, HUBER and FAN as applied to claims 13, 14, 16 and 19 above, and further in view of CLARK et al (US 2003/0189318).

	FUNG, PUTZER et al., CHAPMAN, NEUGASS, HUBER and FAN, as relied upon for the reasons stated above, fail to teach the use of a speaker in the electronics portion.
	CLARK et al. relates to carts to collect treat items during trick-or-treating or the like. [0001]    The cart includes a hollow container that includes a top opening. [0013]   The container is molded or formed in the shape of a character representing a holiday theme having a characteristic face or facial markings.  [0013]   The lid portion includes hollow, translucent light source retaining members.  A light source is coupled to the lid. [0018]    The cart further includes a battery-powered electronic speaker mounted on the underside of the lid portion.  [0020]
	It would have been obvious to one of ordinary skill in the art to provide the decorative lamp with a speaker with sound that can be adapted as desired for any seasonal event or holiday, as taught by CLARK. [0020]

Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive. 
Patent Owner (PO) argues that none of the cited references disclose or suggest either “determining, following the removing of at least the outer mold portion, a decorative shape,” or “forming the determined decorative shape on the translucent body by removing paint from one or more select regions of the paint to expose the outer surface of the translucent body,” as recited by amended claim 1.  (Remarks, p. 9-11)

 The limitation “determining, following the removing of at least the outer mold portion, a decorative shape,” is present in FUNG.    This is evidenced by FUNG by the creating of a decorative shape in the lamp.  In order to create the decorative shapes, these had to be determined in order to be formed.  It makes no difference whether the determination of the decorative shape is done before the start of the process, while molding, or after removing a mold portion.  
PO argues that NEUGASS describes that the indicia or design must be determined before any type of paint is applied.  (Remarks, pp. 9-10)

Arguments regarding the prior art of NEUGASS have been considered and are not found persuasive.  The rejections presented above are not bodily incorporating the lamination of NEUGASS in the method of making the material taught by FUNG as implied by PO. The methods disclosed by the prior art of FUNG and NEUGASS predictably produce articles with a translucent body and also teach decoration methods that predictably produce a decorated article. As a result, each method of forming the translucent body articles are found to be art-recognized equivalents as are the methods of decoration. Per the MPEP at 2144.06, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
The prior art of FUNG teaches a method of forming a lamp cover that is fabricated by molding.  The decorative object of FUNG is partially translucent and partially opaque to permit proper display of the exterior decorative image and details, such as eyes, nose and mouth of a “jack-o-lantern” shape.  NEUGASS teaches an alternative method of producing a decorative shape in a translucent device that includes the formation of the claimed “decorative shape” by removing areas of paint from a surface.    Thus, it would have been obvious to remove paint in unwanted regions of the lamp cover of FUNG as an alternative known technique to achieve the same result of defining desired decorative indicia, as taught by NEUGASS.  
	
Conclusion
Claims 1-17 and 19-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORCA LIZ TORRES VELAZQUEZ whose telephone number is (571)272-1484. The examiner can normally be reached M-Th 7:00 am - 4:30 pm and alternate Fridays-.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Art Unit CRU 3991



Conferees:
/Alan Diamond/				/Jean C. Witz/
Patent Reexamination Specialist		Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991		Central Reexamination Unit 3991




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 pliant is defined by FUNG to mean that the elements are bendable or flexible while of sufficient structural strength as to retain their shape unless pressure is applied thereto to deform them.  (Col. 3, lines 13-18)